         Case 3:20-cv-02731-VC Document 422-1 Filed 07/08/20 Page 1 of 12




                                         SOKHA KHAN
                                 SHORT-FORM BAIL APPLICATION

SUMMARY:

Sokha Khan is a 39-year old long time resident of the United States who presents a strong
application for bail. See Dkt. 90 (establishing a standard for bail applications); Dkt. 361
(establishing a process for bail applications). First, Mr. Khan’s only conviction is from an arrest
in 2004 for a robbery with a gang enhancement for which he was sentenced to 20 years. Mr.
Khan, who had belonged to gang as teenager and young adult, renounced gang membership and
completed substantial rehabilitation while in custody. He was evaluated by a psychologist with
the California Department of Corrections and Rehabilitation and found to be a low risk of
recidivism and was granted parole at his initial parole board hearing in February 2020.1

Second, Mr. Khan is medically vulnerable which places him at an increased risk for severe
illness from COVID-19. He reports that while in prison in 2015, he was determined to be a
carrier for Hepatitis B. Mr. Khan also reports a history of smoking and a history of latent TB.

Third, Mr. Khan has a strong release plan. He has lived in the United States virtually his entire
life and has strong family ties. If released, his parole requires that he participate in transitional
housing. He has already been approved at a transitional home in Stockton, California. Moreover,
his Parole officer already advised him that, if he is released from immigration custody, he should
go to his mother’s home in San Joaquin County until his transitional housing placement is
finalized.

Finally, Mr. Khan was born in a refugee camp in Thailand and entered the United States as a
refugee when he was 2 years old. It is not clear whether Cambodia, his parents’ country of
nationality, will recognize him as a Cambodian Citizen; thus, his ability to be repatriated, even if
ordered removed, is unknown.

Mr. Khan grew up in Stockton with his parents and six siblings. He has 2 U.S. Citizen
daughters.2

    1. Name: Sokha Khan

    2. Age: 39

    3. Sex: M

    4. Primary Language: English

    5. If Hearing, Is An Interpreter Needed? No

1
  https://www.cdcr.ca.gov/bph/2020/03/04/hearing-results-february-2020/ (CDCR number F12348)
2
  Please note that although class counsel believe that Mr. Khan meets the criteria for a strong bail application
pursuant to the Court’s order at Dkt. 361, this position should not be construed as class counsel’s position regarding
the relative strengths or weaknesses of remaining class members, for many of whom the government has produced
no documents and whose applications class counsel continues to actively investigate.


                                                                                                   Sokha Khan 1
         Case 3:20-cv-02731-VC Document 422-1 Filed 07/08/20 Page 2 of 12




    6. Detained in Mesa Verde Detention Facility

    7. Dorm Unit: C

    8. Date of Bond Hearing, If Any: None

    9. Outcome of Bond Hearing, If Any: None

    10. Length of Time in Detention: 1 week

    11. Medical Condition(s) That Put Detainee At Risk:

        Mr. Khan reports that while in prison in 2015, he was determined to be a carrier for
        Hepatitis B. The CDC recognizes that who have serious underlying medical conditions,
        including people with liver disease, might be at higher risk for severe illness from
        COVID-19.3

        Mr. Khan also reports a history of smoking. He reports that he smoked cigarettes for
        approximately 10 years. The CDC has recognized that a history of smoking may place
        people at increased risk of severe COVID-19 outcomes.4

        Finally, Mr. Khan reports that he has a history of latent TB. There have been studies that
        latent TB may be a risk factor for severe COVID-19 reactions.5

    12. Attorney Name, Phone, Address and Email:

        None

    13. Felony or Misdemeanor Convictions, Including Date and Offense:

        Mr. Khan’s only criminal conviction is from an incident in 2004 when he was 23 years
        old. He was charged in San Joaquin County with robbery in the first and second degree
        (PC 211 and 212.5(a)) with a gang enhancement and sentenced to 20 years in prison.

        Mr. Khan reports that as a teenager and young adult he was a member of the Loc Town
        Crip gang and was also struggling with a gambling addiction. He said that after losing
        money at a casino, he was looking for a way to make quick money and participated in
        three robberies. Mr. Khan and three friends who were fellow gang members held up
        pedestrians around shopping centers in the area stealing their valuables (cash and

3
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-disease.html
4
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions html#smoking
5

https://www.researchgate net/publication/339961252 Active or latent tuberculosis increases susceptibility to C
OVID-19 and disease severity


                                                                                             Sokha Khan 2
         Case 3:20-cv-02731-VC Document 422-1 Filed 07/08/20 Page 3 of 12




        jewelry). Mr. Khan acted as the driver. One of his friends had a weapon but never
        discharged the weapon and no one was seriously injured.

        Mr. Khan accepted full responsibility for his actions. He reports that going to prison
        “saved his life” due to his lifestyle at the time. Mr. Khan reports that he has “grown up”
        since starting his prison sentence. He reports that there are no words to express how
        remorseful he is both towards the victims of his crime and his children and family who
        were directly affected by his incarceration.

        Mr. Khan reports that he has participated in a lot of rehabilitative and vocational training
        while in prison. He has used his daughters as motivation to continue his rehabilitation
        and “be a better person.” His eldest daughter is now in college and Mr. Khan feels an
        enormous amount of pride for what she has achieved as well as sorrow for missing out on
        her childhood and depriving her of the father she deserved. He recognizes his ex-wife,
        his daughter’s mother, for her strength raising their two girls on her own due to his
        incarceration.

        In seeking parole, Mr. Khan underwent a thorough and lengthy review process that
        includes an interview by one of the Parole Board’s forensic clinical psychologists for
        purposes of producing a comprehensive risk assessment, a review of his institutional
        behavior and programming, with input from solicited from the District Attorney, victim
        and victim’s family, and a review of his criminal history and the circumstances of his
        crime.6 The Parole Board, whose mission it is to “protect and preserve public safety”
        recommended Mr. Khan’s release from custody at his first parole board hearing, with the
        panel of independent commissioners, recommended his release from custody.7 The
        Board’s decision was then reviewed by the Governor of California who allowed the
        decision to stand.8

    14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
        Offense:

        None

    15. Scheduled Removal Date, If Any:

        None. Mr. Khan is a long time lawful permanent resident. He has an initial hearing
        scheduled for July 14, 2020.

    16. Family:

        Mr. Khan’s entire immediate family reside in California including his parents Sarun Kim
        (mother, a lawful permanent resident) and Khun Khan (his father, also a lawful

6
  See https://www.cdcr.ca.gov/bph/parole-suitability-hearings-overview/events-before-a-parole-suitability-hearing/
7
  See https://www.cdcr.ca.gov/bph/2020/03/04/hearing-results-february-2020/ (CDCR number F12348)
8
  See https://www.cdcr.ca.gov/bph/parole-suitability-hearings-overview/what-to-expect-after-a-parole-suitability-
hearing/


                                                                                                 Sokha Khan 3
    Case 3:20-cv-02731-VC Document 422-1 Filed 07/08/20 Page 4 of 12




   permanent resident), as well as his siblings Sopheak and Sophanna Khan Khan (brothers),
   Chantavy, Salinna and Sopeal Khan (sisters) who all reside in Stockton and who are all
   U.S. Citizens.

   Mr. Khan has two daughters, J., (19 years old, at Delta College) and O., (17), who are
   both U.S. Citizens.

   Mr. Khan has been married twice. He is currently legally married but separated and have
   not had any communication in about 2 years. Mr. Khan is in a long-term relationship now
   with Sambat (Jennifer) Choub (209) 373-5516, his girlfriend who will also be a support
   person if he is released.

17. Proposed Custodian and Description of Proposed Release Residence:

   Mr. Khan’s is required to participate in transitional housing and had been approved prior
   to his release to attend Celiaway Transitional Housing, 2714 Plantation Place, Stockton
   CA 94209.

   Mr. Khan’s parole officer, Officer Flores, advised him that if he is released on bail he
   should go to his mother’s home in San Joaquin until his transitional housing placement is
   finalized. Mr. Khan will also return to living in his mother’s home upon completion of
   the

   Mr. Khan’s mother, Sarun Kim, his proposed sponsor, resides at
   Stockton, CA 95210, as does his sister, Sopeap Khan. Ms. Kim can be reached through
   her daughter, Ms. Khan, who interprets English-Cambodian, at                  The
   family has a three-bedroom home with sufficient space for Mr. Khan to live and
   quarantine for fourteen days.

   If released, Mr. Khan’s girlfriend Sambat Choub, (               would pick him up
   from custody and bring him directly to his mother’s home, where he would remain
   pending final placement in transitional housing.


18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
    family members, prior employment, etc.):

   Mr. Khan has lived in the United States since June 1983, when he was 2 years old. He
   grew up in the United States and all of his immediate family including his parents,
   siblings and children reside in California.

19. Employment History:

   Prior to his arrest, Mr. Khan worked in a warehouse doing forklift operating and
   shipping. He also did other odd jobs such as plumbing, janitorial jobs, and grounds
   keeping



                                                                             Sokha Khan 4
        Case 3:20-cv-02731-VC Document 422-1 Filed 07/08/20 Page 5 of 12




       In prison, Mr. Khan completed two vocational programs, one in office services and
       related technology for which he completed all three levels, a another in masonry, which
       he completed two levels.

       At the end of his prison sentence, Mr. Khan worked as an inmate firefighter and received
       outstanding reviews from the fire captain who reports that he has “an unrelenting work
       ethic and regularly exceeds the expectations of staff here” and that “it is very rare that we
       meet someone with integrity in our environment, but Mr. Khan has demonstrated it time
       and time again.”

   20. Other Information Relevant to Bail Determination:

       -   Mr. Khan states that he greatly benefited from his work at the firehouse program at
           Folsom State Prison where he was certified as a firefighter and trained as first
           responder, including in CPR and other life saving techniques. Mr. Khan’s
           supervisors in the program encouraged him to continue his work upon release and are
           willing to be references for him in seeking employment.

       -   While in custody, Mr. Khan participated in substantial rehabilitative programming.
           Among the programs he completed were a group called CGA – criminal gang
           anonymous – which he reports that he completed twice (16 weeks of classes for
           each), a parenting class, anger management, and Alanon. He has certificates from
           many of these programs in his property with ICE, if needed.

       -   Mr. Khan reports that he will continue to seek support in the community including
           participating in gamblers anonymous (which was not available in the institutions he
           was incarcerated in) and AA upon his release. He has the support of his family
           including his parents, siblings, and girlfriend who will assist in getting him to his
           transitional housing program and any other programming upon his release, as well as
           in complying with any ICE directives and attending his court hearings.

   21. Attached are (check all that are applicable, but that is not a substitute for answering
       the above questions):

       -   Letter of recommendation from fire captain
       -   Parole verification document



All information in this application is accurate based on information and belief. This application
was prepared using information probed by an attorney at the San Francisco Office of the Public
Defender, Hayley Upshaw, who spoke with Mr. Khan and Mr. Khan’s proposed custodian, and
who reviewed Mr. Khan’s ICE arrest report (I-213) and medical records. In preparing this
application, class counsel reviewed Mr. Khan’s ICE arrest report. In preparing this application,
class counsel did not have access to Mr. Khan’s immigration or medical records, his RAP sheet



                                                                                    Sokha Khan 5
       Case 3:20-cv-02731-VC Document 422-1 Filed 07/08/20 Page 6 of 12




or any documents related to criminal history other than the spreadsheet summary produced by
ICE, and the I-213 for Mr. Khan, who is pro se.

Respectfully submitted,

/s/ Jennifer Friedman
Jennifer Friedman, Esq.




                                                                              Sokha Khan 6
Case 3:20-cv-02731-VC Document 422-1 Filed 07/08/20 Page 7 of 12
Case 3:20-cv-02731-VC Document 422-1 Filed 07/08/20 Page 8 of 12
Case 3:20-cv-02731-VC Document 422-1 Filed 07/08/20 Page 9 of 12
Case 3:20-cv-02731-VC Document 422-1 Filed 07/08/20 Page 10 of 12
Case 3:20-cv-02731-VC Document 422-1 Filed 07/08/20 Page 11 of 12
Case 3:20-cv-02731-VC Document 422-1 Filed 07/08/20 Page 12 of 12
